Citation Nr: 0429402	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-07 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for residuals of a 
right clavicle fracture.  

3.  Entitlement to service connection for a right scrotal 
mass.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran had periods of active duty from March 1973 to 
March 1975 and from May 1975 to December 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Board notes that, in conjunction with submission of his 
VA Form 9, received in March 2003, the veteran appears to be 
claiming service connection for right ear hearing loss.  The 
RO has not adjudicated that issue.  Accordingly, the Board 
refers the veteran's comments to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  The medical evidence shows that the back strain that was 
treated in service was acute and transitory and resolved 
without residual disability.  The medical evidence does not 
show that the veteran currently has a chronic back disorder.  

2.  The medical evidence does not show that the veteran 
sustained a fractured right clavicle in service or that any 
current residuals of a right clavicle fracture resulted from 
injury or disease in service.  

3.  The medical evidence shows that an indurated right 
epididymis in service was acute and transitory and resolved 
without residual disability.  The medical evidence does not 
show that any current genitourinary disorder began during 
service or is otherwise due to service.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  Residuals of a right clavicle fracture were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).  

3.  A right scrotal mass was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed April 2000 rating decision and a January 
2003 statement of the case that discussed the pertinent 
evidence, and the laws and regulations related to claim of 
service connection for a back disorder, residuals of a right 
clavicle fracture, and a right scrotal mass.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claims.  

In addition, in a May 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims, 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
he needed evidence showing an injury in service, or that a 
disease was made worse during service, or an event in service 
caused injury or disease.  The RO related that the veteran 
also needed to submit evidence of a current disability.  The 
RO stated that this could be shown by medical or other 
evidence.  Lastly he was told that in order to substantiate 
his claim of service connection he needed to submit or 
identify evidence of a relationship between his current 
disability and an injury, disease, or event in service.  He 
was informed that medical records or medical opinions usually 
showed this type of evidence.  

As the notice pertained to respective responsibilities, the 
veteran was told that VA would obtain service medical 
records, military service records and VA records that were 
necessary.  He was also told that VA would obtain all medical 
records that the veteran told them about and that they would 
get a medical opinion if it were necessary.  He was 
instructed to provide information so that VA could obtain 
relevant treatment records.  In this regard, he was told to 
complete, sign, and return the enclosed VA Form 21-4142, 
Authorization for Release of Information, for any private 
health care provider he wished VA to obtain records.  The 
veteran was further informed that he could submit any 
additional information or evidence to VA, preferably within 
60 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, and notice letter dated in 
May 2001 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In May 
2001, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claims 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in May 2001 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the claims were again considered and a 
statement of the case was mailed to the appellant in January 
2003.  

The Board further finds that the claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not constitute prejudicial error.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claims, not already of record, and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claims, as well as the respective 
responsibilities of himself and VA as they pertain to his 
claims.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  

Back disorder

The veteran's service medical records show that he was 
evaluated by a urologist in March 1979 for complaints of left 
flank pain.  That examiner noted that the pain was constant 
and had been worse on movement for the previous 5 days.  The 
pain did not radiate to the abdomen or groin.  An intravenous 
pyelogram was reportedly normal.  The genitourinary 
examination was normal.  But there was moderate spasm of the 
erector spinae muscles on the left side of the back.  Range 
of motion was limited.  The examiner's diagnosis was back 
strain with severe muscle spasm.  Bed rest, Tylenol #3, and a 
muscle relaxant were recommended.  Several months later, at 
the time of his separation examination in December 1979, the 
veteran denied a history of recurrent back pain and the 
examiner recorded no pertinent abnormal clinical findings.  

On several post-service service department examinations, from 
December 1981 to June 1996, the veteran continued to deny 
having any recurrent back pain or other back symptoms and 
none of the examiners noted any pertinent abnormal clinical 
findings.  

Private treatment records dated from December 1999 to August 
2000 reflect evaluation and treatment, including physical 
therapy, for "lumbago" or low back and leg pain.  No 
examiner commented on the etiology of the disorder and no 
examiner related any of the symptoms to the back strain noted 
in service.  

In June 2001, a VA orthopedic compensation examination was 
conducted.  The veteran reported to the examiner that his 
back had started bothering him in 1978.  He indicated that, 
subsequently, he lost time from work because of his back on 
only one occasion, in 1982.  He stated that his back would 
bother him if he drove more than a few hours or did a lot of 
lifting.  The veteran denied having leg pain, tingling, or 
numbness.  On examination of the veteran's back, there was no 
painful motion, spasm, or tenderness.  Range of motion was 
reportedly normal.  The examiner noted that there was no 
weakness, incoordination, fatigability, or lack of endurance.  
Motor function and the sensory examination of the lower 
extremities was normal.  X-rays of the lumbar spine were 
reportedly normal.  The examiner commented that there was 
currently no evidence of a back disorder to which to relate 
the findings in service.  

The veteran has submitted lay statements from his current 
wife and his son that attest to their knowledge that he had 
been troubled by back pain for as long as either one could 
remember.  

Despite the lay statements' attempt to establish continuity 
of symptomatology since the back strain that the veteran had 
during service, the reports of several service department 
examinations from 1981 to 1996 would seem to refute the fact 
that he had significant back trouble during that period-he 
himself denied it on the occasion of each examination and 
none of those examiners found any evidence of a back 
disorder.  

More importantly, while the evidence does show that the 
veteran was treated for back pain in 1999 and 2000, an 
examiner in 2001 found no evidence of a back disorder.  

In the absence of medical evidence of a current back 
disability which can be attributed to the back strain noted 
in service, the Board concludes that service connection for a 
back disorder must be denied.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Right clavicle fracture

The veteran has claimed that he sustained a fractured 
clavicle during service.  He has explained that a figure-of-
eight strap was the only treatment he received and that, as 
he was a hospital corpsman, the treatment was not recorded 
because he was so busy.  He stated that he did not seek 
further treatment after the fracture healed, but was 
subsequently told that he should be careful when using his 
right arm for lifting.  

The post-service service department examination reports, as 
well as the private treatment reports from 1999 to 2001, are 
completely silent for complaints or abnormal clinical 
findings regarding residuals of a right clavicle fracture.  

The June 2001 VA compensation examination report records the 
veteran's report that his right clavicle would bother him in 
cold weather or of he did a lot of lifting.  Otherwise, it 
didn't bother him.  The examiner noted that the mid-portion 
of the right clavicle was slightly more prominent than the 
left and there was some shortening of the right clavicle 
compared to the left one.  X-rays showed a well healed 
fracture of the mid-shaft of the right clavicle.  The 
examiner stated that there was no functional impairment of 
the right shoulder.  

Lay statements provided by the veteran's current wife and son 
reflect their observation that he had had pain and discomfort 
in his right collar bone for as long as they could remember.  

Despite the lay statements that purport to establish 
continuity of symptomatology since service, numerous service 
department examination reports both during and for 17 years 
after his separation from service fail to show any evidence 
that he sustained a right clavicle fracture during service.  
He repeatedly denied a history of any broken bones.  While 
the Board does not question the veracity of the lay 
statements, it cannot ignore overwhelming medical evidence, 
including the veteran's own statements, to the contrary.  

Although the evidence does show that the veteran now has a 
healed right clavicle fracture, having weighed all of the 
available evidence, the Board cannot conclude that the 
fracture was incurred in service.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Right scrotal mass

The veteran's service medical records include the reports of 
examinations in March 1972 (on enlistment) and February 1977, 
both of which are negative for complaints, abnormal clinical 
findings, or diagnosis indicative of a right scrotal mass.  
The records reflect that, between March 1977 and September 
1978, he was seen several times during service complaining of 
right testicular pain.  A urologist in March 1977 noted an 
indurated right globus major (a portion of the epididymis) 
and the same urologist in August 1978 indicated that the 
examination was unchanged.  The examiner did not diagnose any 
chronic genitourinary disorder.  The veteran was again 
evaluated by the same urologist in September 1979.  The 
examiner stated at that time that the genitourinary 
examination was unremarkable.  The veteran was specifically 
examined in September 1979 in follow-up for the previously 
noted finding.  At the time of his separation examination in 
December 1979, the veteran did not report any current 
complaints regarding the previous right scrotal mass and the 
examiner noted that the examination of the genitourinary 
system was normal.  

The reports of post-service examinations by the service 
department, in December 1981, August 1983, November 1986, 
July 1991, and June 1996, are all negative for any complaints 
or abnormal clinical findings relative to a right scrotal 
mass.  The last two examination reports do indicate that he 
had undergone a right inguinal hernia repair in December 
1989.  Those reports do not show, however, that the hernia 
was in any way related to the in-service findings.  

The veteran saw a private urologist in March 2000.  The 
examiner's report reflects the veteran's complaint of a 25-
year history of left testicular pain.  The veteran reported 
that he was bothered by the pain, but that it wasn't too 
significant; he was primarily interested in his options.  The 
examiner indicated that the veteran had brought a report of a 
March 1977 examination by VA (apparently, the document was in 
fact the initial service department urology consult described 
above) and stated that "he looks as though he had [an] 
epididymitis or an epididymal cyst of the head if the left 
[sic] epididymis."  On examination, there was slight 
enlargement of the left [sic] epididymal head and it was 2+ 
tender.  Both testicles were palpably normal.  The examiner's 
assessment was of chronic epididymitis.  

A VA urological compensation examination was conducted in 
June 2001.  The examiner's report indicates that he had 
reviewed the veteran's medical records, including the service 
medical records, which showed that the right epididymal mass 
was no longer present at the time of his separation 
examination.  The veteran described aching and discomfort 
intermittently since 1977.  Both testicles would have some 
discomfort, which was worse with intercourse or ejaculation.  
The veteran also complained of some erectile dysfunction 
since 1982.  On examination, there were no testicular or 
paratesticular masses and the epididymides were normal 
bilaterally.  No abnormal clinical findings regarding the 
prostate were noted.  Examination of the prostatic fluid 
showed some white cells.  It was the examiner's impression 
that the veteran had chronic prostatitis and orchialgia.  He 
indicated that the veteran's symptoms and the laboratory 
finding would be classified as chronic prostatitis/chronic 
pelvic pain syndrome by NIH criteria.  The examiner commented 
further, however, that he believed that the veteran's current 
symptoms and diagnosis were not related to the right 
testicular mass noted in service.  

The veteran also submitted a statement from his wife.  She 
stated that she had been living with the veteran for 11 
years.  (The records indicate that the veteran had a previous 
wife who had died.)  She indicated that the veteran had a 
mass on his right testicle that had bothered him on and off 
for a long time with pain and discomfort.  

Although the private urologist in March 2000 indicated that 
he had reviewed the March 1977 consultation report, he 
erroneously noted that the abnormal clinical finding at that 
time referred to the left epididymis, whereas the March 1977 
report, as well as several subsequent in-service reports, 
clearly implicated the veteran's right epididymis.  To the 
extent that the March 2000 examiner used the 1977 record to 
support his diagnosis of chronic left epididymitis, his 
opinion loses credibility because it is based on an 
inaccurate factual predicate.  

More importantly, the June 2001 examiner had the benefit of 
reviewing all of the veteran's medical records.  
Significantly, his examination revealed no abnormal 
testicular or paratesticular findings.  Based on his physical 
examination and pertinent current laboratory data, he 
concluded that the veteran had chronic prostatitis and 
orchialgia and that his current symptoms were not related to 
the findings and problems noted in service.  

The lay statement by the veteran's wife regarding his 
recurrent symptoms during the 11 years that she had known him 
provide continuity of symptomatology for that period, but not 
for the previous decade since his separation from service.  
Moreover, the statement loses significance in the face of the 
recent examiner's opinion that the veteran's current symptoms 
were not related to findings in service.  Further, despite 
statements by her and the veteran regarding his having had 
chronic right testicular pain since service, the reports of 
several post-service service department examinations from 
December 1981 through June 1996 do not reflect any pertinent 
complaints by the veteran, nor do they contain any pertinent 
abnormal clinical findings.  Accordingly, both of their 
statements lose probative weight in the face contrary medical 
evidence.  

Finally, noting the apparent lack of a diagnosis of a defined 
medical disorder to explain his right testicular pain during 
service, the Board would point out that the United States 
Court of Appeals for Veterans Claims has held that pain alone 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).   

Weighing all of the available evidence, the Board concludes 
that any current genitourinary complaints that the veteran 
may have are not related to the symptoms and clinical 
findings noted in service regarding his right epididymis.  
Nor is there any other evidence linking his current symptoms 
to service.  Lacking evidence of a current disability that is 
related to service, service connection for a right scrotal 
mass is denied.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

Service connection for a back disorder is denied.  

Service connection for residuals of a right clavicle fracture 
is denied.  

Service connection for a right scrotal mass is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



